     Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 1 of 8 PageID #: 86




                        UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

KANYE WEST,

      Plaintiff,

v.                                                     Civil Action No. 2:20-cv-570

MAC WARNER, in his Official Capacity
as Secretary of State of West Virginia,

      Defendant.


                                   DEFENDANTS’
                             MEMORANDUM OF LAW
                             IN SUPPORT OF MOTION
                             TO CONSOLIDATE CASES


                                          Douglas P. Buffington II (WV Bar # 8157)
                                           Senior Deputy Attorney General
                                          Curtis R.A. Capehart (WV Bar # 9876)
                                           Deputy Attorney General
                                          Thomas T. Lampman (WV Bar # 13353)
                                           Assistant Solicitor General

                                          OFFICE     OF     THE   WEST VIRGINIA
                                          ATTORNEY GENERAL
                                          State Capitol
                                          Building 1, Room E-26
                                          Charleston, WV 25305-0220
                                          Telephone: (304) 558-2021
                                          Facsimile: (304) 558-0140
                                          Email: Thomas.T.Lampman@wvago.gov

                                          Counsel for Defendant Mac Warner, in his Official
                                          Capacity as Secretary of State of West Virginia
       Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 2 of 8 PageID #: 87




                                                               CONTENTS

Background ..................................................................................................................................... 1


Argument ........................................................................................................................................ 3


Conclusion ...................................................................................................................................... 5


Certificate Of Service ..................................................................................................................... 1
     Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 3 of 8 PageID #: 88




                                         BACKGROUND

       This motion asks this court to consolidate West v. Warner, 2:20-cv-570 (“West”), with

Wilson v. Justice et al., 2:20-cv-526 (“Wilson”) or, in the alternative, to transfer West to Judge

Johnston’s docket for the reasons set forth herein.

       Plaintiffs Stephen Wilson (“Plaintiff Wilson”) and Kanye West (“Plaintiff West”) are

prospective independent candidates seeking to have their names printed on the West Virginia

general election ballot this November. Plaintiff Wilson is a candidate for Governor of West

Virginia, and Plaintiff West is a candidate for President. As prospective independent candidates,

both Plaintiffs were subject to the requirements of West Virginia Code Sections 3-5-23 and 3-5-

24. These requirements condition access to the general election ballot on the submission of

“nominating certificates” signed by a number of registered voters totaling at least 1% of the total

voter turnout in the last election for the office being sought. These certificates were due on August

3, 2020. Both Plaintiffs failed to meet this threshold. Plaintiff Wilson did not submit the requisite

number of signatures. Plaintiff West’s initial submission was supported by the requisite amount

of signatures, but review by election officials determined that an insufficient amount of these

signatures were valid.

       Both Plaintiffs brought suit in this court, seeking to order Defendant Mac Warner, West

Virginia Secretary of State (“the Secretary”) to print their names on the general election ballots

and otherwise enjoin him from enforcing the applicable requirements against them.1 Plaintiff

Wilson also named the Governor of West Virginia in his suit. Both suits were initiated after the

August 3 filing deadline, and both raise arguments that the COVID-19 pandemic and related “Safer




       1
           See Wilson, ECF #1 at pp. 13-14 ¶C; see also West, ECF #1 at p.8 ¶C.
                                                      1
     Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 4 of 8 PageID #: 89




At Home” executive order rendered the burdens imposed by these requirements unconstitutional.2

Plaintiff Wilson alone bases his claim in part on the “Stay At Home Order” that was in effect in

West Virginia from March 23 through May 4, as Plaintiff West’s campaign was not active during

that time.3 Similarly, Plaintiff West alone challenges the procedure for validating signatures on

nominating certificates, as Plaintiff Wilson did not submit enough signatures for this process to be

dispositive.4

       Plaintiff Wilson initiated his suit on August 4, and moved for preliminary injunction on

August 17. Defendants filed a motion to dismiss on August 20, arguing among other things that

the Plaintiff’s delay until after the filing deadline in bringing the suit barred his claim under the

equitable doctrine of laches.5 Two days later, in their response to Plaintiff Wilson’s motion,

Defendants reiterated this laches argument along with arguments on the constitutional merits of

Plaintiff Wilson’s claim and the equities of “eleventh hour” election law litigation.6 This court

held a hearing on Plaintiff Wilson’s motion for preliminary injunction on August 24, and ruled

from the bench that his motion was denied for three independent reasons: 1) laches; 2) his

constitutional argument was unlikely to succeed on the merits; and 3) “[e]ven if he had shown a

likelihood of success on the merits,” a preliminary injunction that modified the State’s election

laws at such a late date “would not be appropriate.”7 However, that case has not been dismissed.




       2
         See Wilson, ECF #4-1 at pp. 7-9; see also West, ECF #5 at pp. 19-22.
       3
         See Wilson, ECF #4-1 at pp. 7-9; see also West, ECF #5 at p.1 (Plaintiff West’s campaign
began on July 4).
       4
         See West, ECF #5 at pp. 7-16; see also Wilson, ECF #4-1 at p.4 (Plaintiff Wilson’s
campaign only submitted roughly 5,000 signatures).
       5
         See Wilson, ECF # 9 at pp. 6-11.
       6
         See Wilson, ECF # 12 at pp. 7-12, 16-24.
       7
         See Ex. 1 at p. 60.


                                                     2
     Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 5 of 8 PageID #: 90




       Plaintiff West initiated his suit on August 28, four days after Plaintiff Wilson’s motion for

an injunction was denied, and moved for an injunction on August 31.


                                          ARGUMENT

       Federal Rule of Civil Procedure 42(a) states in pertinent part that “[i]f actions before the

court involve a common question of law or fact, the court may . . . consolidate the actions.” This

rule is one of convenience and exists to give the court discretion to decide how cases on its docket

are to be handled so that the business of the court may be dispatched with expedition and economy

while providing justice to the parties. See Miller v. U.S. Postal Service, 729 F2d 1033, 1036 (5th

Cir 1984); Miller Brewing Co. v. Meal Co., 177 F.R.D. 642, 643 (E.D. Wis. 1998).

       The factors the court must consider are:

       Whether the specific risks of prejudice and possible confusion [are] overborne by
       the risk of inconsistent adjudications of common factual and legal issues, the burden
       on parties, witnesses and available judicial resources posed by multiple lawsuits,
       the length of time required to conclude multiple suits as against a single one, and
       the relative expense to all concerned of the single-trial, multiple-trial alternatives.

Arnold v. Eastern Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982), cert. denied, 460 U.S. 1102

(1983) and 464 U.S. 1040 (1984).

       Here, all of the factors weigh in favor of consolidation. Consolidation poses no risk of

confusion to the parties as the substantive claims are largely the same. However, a failure to

consolidate does risk inconsistent adjudications on common legal issues and would burden the

parties with unnecessary and largely duplicative argumentation, while disrupting and possibly

undermining public confidence in the imminent election. Such delays are especially untenable

where resolving these matters quickly is of paramount importance to ensuring consistency in the

State’s elections calendar.




                                                     3
     Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 6 of 8 PageID #: 91




       Both actions challenge the application of West Virginia’s system of certifying independent

candidates to appear on the general election ballot. Both actions raise First and Fourteenth

Amendment challenges arising from the COVID-19 pandemic, and both were brought after the

filing deadline had passed and the elections calendar entered its most sensitive period. Plaintiff

West raises similar constitutional arguments, and initiated his suit even later than Plaintiff Wilson.

Accordingly, the Secretary intends to raise the same merits and laches arguments in that case as

he raised against Plaintiff Wilson. Thus, these cases present largely identical legal questions

informed by an overlapping set of facts.

       Insofar as there are unique issues in these cases, there is no prejudice to the Plaintiffs in a

consolidated adjudication. Plaintiff Wilson has already been denied a preliminary injunction on

his claim relating to the “Stay At Home Order,” which does not apply to Plaintiff West. Plaintiff

West’s procedural due process claim is moot as to Plaintiff Wilson, as Plaintiff Wilson did not

submit enough signatures to qualify for the ballot even if every signature were validated.

       Consolidating these actions will allow for an expedited adjudication of Plaintiff West’s

overlapping claims on the merits of a preliminary injunction. Moreover, the equities of disrupting

the elections calendar at this stage, as well as the across-the-board arguments in favor of dismissal

for laches—which timing concerns have only been exacerbated since this court’s decision in

Wilson—can resolve West’s case without any need to consider the merits of his separate claim.

See Ex. 1 at p. 60 (“Even if plaintiff had shown a likelihood of success on the merits, a preliminary

injunction would not be appropriate because a modification of these election laws, at least at this

juncture, would cause the government significant hardship and would be detrimental to the

public.”).




                                                      4
     Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 7 of 8 PageID #: 92




       Thus, consolidation of these matters, or, in the alternative, transfer of West to Judge

Johnston’s docket, will facilitate judicial convenience, minimize the cost of litigation, eliminate

any potential confusion and possible inconsistencies that separate cases may cause, and mitigate

to the closest degree possible any further disruption of the elections calendar.



                                         CONCLUSION

       For the foregoing reasons, this Court should consolidate these cases.



                                              Respectfully submitted,

                                              /s/ Curtis R.A. Capehart

                                              Douglas P. Buffington II (WV Bar # 8157)
                                               Senior Deputy Attorney General
                                              Curtis R.A. Capehart (WV Bar # 9876)
                                               Deputy Attorney General
                                              Thomas T. Lampman (WV Bar # 13353)
                                               Assistant Solicitor General

                                              OFFICE     OF     THE   WEST VIRGINIA
                                              ATTORNEY GENERAL
                                              State Capitol
                                              Building 1, Room E-26
                                              Charleston, WV 25305-0220
                                              Telephone: (304) 558-2021
                                              Facsimile: (304) 558-0140
                                              Email: Thomas.T.Lampman@wvago.gov

                                              Counsel for Defendant Mac Warner, in his Official
                                              Capacity as Secretary of State of West Virginia


                                              DATE: September 3, 2020




                                                     5
    Case 2:20-cv-00570 Document 13 Filed 09/03/20 Page 8 of 8 PageID #: 93




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of September, 2020, the foregoing has been served

electronically on all parties represented by counsel using the Court’s CM/ECF system.



                                            /s/ Curtis R.A. Capehart

                                            Douglas P. Buffington II (WV Bar # 8157)
                                             Senior Deputy Attorney General
                                            Curtis R.A. Capehart (WV Bar # 9876)
                                             Deputy Attorney General
                                            Thomas T. Lampman (WV Bar # 13353)
                                             Assistant Solicitor General

                                            OFFICE     OF     THE   WEST VIRGINIA
                                            ATTORNEY GENERAL
                                            State Capitol
                                            Building 1, Room E-26
                                            Charleston, WV 25305-0220
                                            Telephone: (304) 558-2021
                                            Facsimile: (304) 558-0140
                                            Email: Thomas.T.Lampman@wvago.gov

                                            Counsel for Defendant Mac Warner, in his Official
                                            Capacity as Secretary of State of West Virginia
